NEIKIRK, Judge
(dissenting).
I respectfully dissent from the majority opinion.
KRS 15.190 provides:
“County and Commonwealth attorneys may request in writing the assistance of the attorney general in the conduct of any criminal investigation or proceeding. The attorney general may take such action as he deems appropriate and practicable under the circumstances in the rendering of such assistance.”
KRS 15.200 provides:
“(1) Whenever requested in writing by the Governor, or by any of the courts or grand juries of the Commonwealth, or upon receiving a communication from a sheriff, mayor, or majority of a city legislative body stating that his participation in a given case is desirable to effect the administration of justice and the proper enforcement of the laws of the Commonwealth, the. Attorney General may intervene, participate in, or direct any investigation or criminal action, or portions thereof, within the Commonwealth of Kentucky necessary to enforce the laws of the Commonwealth.
“(2) He may subpoena witnesses, secure testimony under oath for use in civil or criminal trials, investigations or hearings affecting the Commonwealth, its departments or political subdivisions.”
The County and Commonwealth attorneys of Jefferson County did not request the assistance of the office of the Attorney General in a “criminal investigation or proceeding” pursuant to KRS 15.190. Had these officers requested the Attorney General to investigate gambling and prostitution in Jefferson County, then, and only then, could the Attorney General render such assistance.
To say that the Legislature in using the words “in a given case” in KRS 15.200 intended to embrace a general investigation and participation by the Attorney General in a given “situation” results in such a liberal construction as to do violence to the ordinary and legislative use of such words. To me, the phrase “in a given case” means what it says. I cannot agree that this phrase would authorize the Attorney General to conduct a general grand jury investigation in activities relating to gambling and prostitution in Jefferson County without regard to the restrictions of the phrase “in a given case.” To me, the phrase “in a given case” means one case and not a general situation, and I am of the humble opinion that the Legislature did not intend otherwise.
I would affirm the judgment of the Jefferson Circuit Court.